DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a device for monitoring fluid or gas being input to or output from a patient and a system for measuring and monitoring fluid or gas input or output, classified in A61B5/208.
II. Claim 18-20, drawn to a method for measuring glomerular filtration rate, classified in A61B5/201.
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the device and system of group I can be used to measure flowrate of a gas without measuring absorption of an agent that is injected into the bloodstream of a patient as disclosed in the method of group II, while the method of group II can use a different device and system of measuring flowrate from what is disclosed in group I by incorporating a sensor for measuring absorption of an agent in urine, which is not disclosed in the device and system of group I. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention of group I would require a unique text search in at least A61B5/208, while the invention of group II would require a unique text search in at least A61B5/201, wherein prior art that may read on one invention may not read on the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species of Paragraph [0174] of the Applicant’s Specification and Figure 10 (which appears to be directed towards claims 3 and 11), Paragraph [0117] and Figure 1 (which appears to be directed towards claim 4), Paragraph [0176] and Figure 12 (which appears to be directed towards claim 5), Paragraph [0155] and Figure 15 (which appears to be directed towards claim 6), Paragraph [0172] and Figure 16 (which appears to be directed towards claim 10). The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, wherein the species directed towards claims 3 and 11 recite measuring urine output, the species directed towards claim 4 recites measuring fluid delivery to a patient, the species directed towards claim 5 recites measuring gas delivery to the patient, the species directed towards claim 6 recites measuring gas exhaled by the patient, and the species directed towards claim 10 recites measuring oxygen delivered to the patient and gas exhaled by the patient. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 12, and 13 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search, such as different classes/subclasses and different text searches, wherein art that may read on one species may not read on another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Loren Pearson on  a provisional election was made on 17 August 2022 and 25 August 2022 traverse to prosecute the invention of group I, claims 1-17, and the species directed towards claims 3 and 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-6, 10, and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fluid or gas through said fluid flow sensor” (line 3), wherein this is unclear as the signal that is generated could be through a mass flowmeter as opposed to a fluid flow sensor. Examiner has interpreted the limitation to read “the fluid or gas through said fluid flow sensor or mass flowmeter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos (US-20160051176-A1).
Regarding claim 1, Ramos teaches a device for monitoring fluid or gas being input to or output from a patient, comprising: a fluid flow sensor or mass flowmeter generating a signal (capacitance sensor 6 can measure volume and flow rate arbitrary of the size or shape of the bag/container (Ramos, Paragraph [0059])), the signal being a function of a flowrate of the fluid or gas through said fluid flow sensor (The capacitance of capacitance sensor 6 has a reciprocal relationship with fluid (e.g., urine) content, and can be correlated to and used to measure and calculate the fluid volume, computed flow rate, composition of the fluid, and other parameter (Paragraph [0062])); a digital computer being connected to and receiving the signal from said fluid flow sensor or mass flowmeter (Urine meter 2 may include a microcontroller and integrated circuit connected to capacitance sensor 6, reference capacitor 8, compensation capacitor 10, a wireless transceiver (Paragraph [0080]); In the microcontroller, the measurement data from the sensor 6 and data from the other features discussed above are processed by written software or firmware. This software/firmware consists of functions which combine the measurements data to produce usable quantities for the user (Paragraph [0081])), said digital computer generating a wireless signal from the signal (urine meter 2 may include a wireless transmitter or transceiver (e.g., Zigbee, etc.) to transmit data wirelessly (Paragraph [0076]); Paragraph [0081]); and a wireless transmitter being connected to said digital computer, receiving the wireless signal from said digital computer, and transmitting the wireless signal (Urine meter 2 or the device or computer with which it communicates may optionally be connected to a network (e.g., the internet or a local network) and the data may be shared with and/or processed by other devices or computers connected to the network (Paragraph [0076])).
Regarding claim 2, Ramos teaches the device according to Claim 1, further comprising: an output of said fluid flow sensor or mass flowmeter for relaying the signal from said fluid flow sensor or mass flowmeter (Urine meter 2 may include a microcontroller and integrated circuit connected to capacitance sensor 6 (Ramos, Paragraph [0080]); In the microcontroller, the measurement data from the sensor 6 and data from the other features discussed above are processed by written software or firmware (Paragraph [0081])); an input of said digital computer for receiving the signal (Paragraphs [0080] and [0081]); and a lead interconnecting said output of said fluid flow sensor or mass flowmeter and said input of said digital computer (Other devices, systems, or means for connection/communication between urine meter 2 and other devices or computers are also possible. For example, urine meter 2 may include a USB port, and/or may be tethered to a device or computer through a wired connection (Paragraph [0076])), said lead relaying the signal from said output of said fluid flow sensor or mass flowmeter to said input of said digital computer (Paragraph [0076]).
Regarding claim 3, Ramos teaches the device according to Claim 1, further comprising: a urine collection device for collecting urine from the patient (a fluid collection container/bag 4 (Paragraph [0058]); Container 4 may be formed with a variety of types of materials known to be suitable for urine collection bags/containers (Paragraph [0060])); and said fluid flow sensor or mass flowmeter being an output fluid flow sensor generating the signal based on a flowrate of the urine through said output fluid flow sensor (Capacitance sensor 6 can be integrated with container 4 (e.g., attached to an inner or outer side wall) or can be inserted into container 4 without direct attachment to the walls of container 4. Capacitance sensor 6 does not need to be in physical contact with the urine, which allows capacitance sensor 6 to detect/measure urine or other fluids through nonconductive materials, e.g., through the plastic sides of the container (Paragraph [0064])); and an input of said output fluid flow sensor being connected to said urine collection device and receiving the urine from said urine collection device (Paragraph [0064]).
Regarding claim 14, Ramos teaches the device according to Claim 3, wherein said urine collection device includes: a catheter for collecting the urine from the patient (the container 4 may be designed to fill with fluid from the top or the bottom of the container, e.g., urine can flow from a Foley catheter into tubing associated with the container that empties into the container 4 (Paragraph [0061])); and a cannula interconnecting said catheter and said input of said fluid flow sensor or mass flowmeter (Paragraph [0061]).
Regarding claim 15, Ramos teaches device according to Claim 3, wherein said urine collection device includes: a collection hat for collecting the urine from the patient (container 4 may be formed with a thin PVC structure (as depicted in FIGS. 3, 5, and 6), may be a more rigid blow molded plastic container (as depicted in FIG. 4) (Paragraph [0060], Figure 4)); and a cannula interconnecting said collection hat and said input of said fluid flow sensor or mass flowmeter (Paragraph [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Han (US-5891051-A).
Regarding claim 7, Ramos teaches a system for measuring and monitoring fluid or gas input or output, comprising: the device according to Claim 1; a server receiving the signal transmitted from said wireless transmitter and storing the signal (data measured by the urine meter 2 (e.g., volume and flow rate data) may be sent to another device or computer (e.g., C.R. Bard's Criticore® monitor or similar monitors, a desktop, a laptop, a smart phone, etc.) to collect, process, and/or store the data for review and tracking (Ramos, Paragraph [0075])); and a computer being connected to said server and reading the signal from said server (Ramos, Paragraph [0075]). However, Ramos fails to explicitly disclose said computer deriving data from the signal and generating an alarm when the data exceeds a parameter, and transmitting the alarm to a user.
Han discloses a system for measuring health data of a user, wherein Han discloses deriving data from a signal indicative of fluid output and generating an alarm when the data exceeds a parameter (If the calculated patient output flow rate exceeds or falls below predetermined parameters, the numbers in the display 218 indicating the flow rate will flash, optionally accompanied by an audible alarm. In addition, the appropriate alert message "high alarm" or "low alarm" is displayed in the user interface and alert message display 214 to apprise the medical personnel whether the alarm condition exists as a result of the flow rate being too high or too low (Han, Col 17, lines 10-18)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ramos so as to incorporate said computer deriving data from the signal and generating an alarm when the data exceeds a parameter, and transmitting the alarm to a user as taught by Han, as a user’s urine output is indicative of renal failure, liver failure, or congestive heart failure (The importance of monitoring urine output from a critically ill patient is well known. Diminished urine output is an early sign of changing patient conditions, for example, renal failure, liver failure, or congestive heart failure. Acute changes in urine output can indicate deteriorating patient conditions even before changes in patient vital signs of blood pressure, temperature, pulse, or respiration (Han, Col 1, lines 10-16)).
Regarding claim 8, Ramos in view of Han teaches the system according to Claim 7, further comprising: said wireless transmitter transmitting sensed signal data to said server (Ramos, Paragraph [0075]), and said server storing the transmitted data received from said wireless transmitter (Ramos, Paragraph [0075]). However, Ramos fails to explicitly disclose a sensor for measuring health data of the patient and generating a sensor signal, the sensor signal being a function of the health data over time, said sensor being connected to said digital computer; said wireless transmitter transmitting the sensor signal to said server; said server storing the health data received from said wireless transmitter; and said computer generating a further alarm based on the signal and the sensor signal, said computer transmitting the further alarm to the user.
Han discloses a system for measuring health data of a user, wherein Han discloses a sensor for measuring health data of the patient and generating a sensor signal, the sensor signal being a function of the health data over time, said sensor being connected to said digital computer (If the sensed bladder temperature exceeds or falls below predetermined parameters, the numbers in the display 206 which indicate the bladder temperature will flash, optionally accompanied by an audible alarm. In addition, the appropriate alert message "high alarm" or "low alarm" is displayed in the user interface and alert message display 214 to apprise the medical personnel whether the alarm condition exists as a result of the bladder temperature being too high or too low (Han, Col 17, lines 29-27)), wherein an alarm based on the signal and the sensor signal, and the alarm is transmitted to the user (Han, Col 17, lines 29-37), wherein in the context of Ramos, the sensor for measuring health data of the patient and generating a sensor signal, the sensor signal being a function of the health data over time, said sensor being connect to said digital computer of Han would be configured to be operatively connected to the system of Ramos so as to allow for wireless transmission of the sensor signal of the health data over time to the server of Ramos for storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ramos in view of Han so as to incorporate a sensor for measuring health data of the patient and generating a sensor signal, the sensor signal being a function of the health data over time, said sensor being connected to said digital computer; said wireless transmitter transmitting the sensor signal to said server; said server storing the health data received from said wireless transmitter; and said computer generating a further alarm based on the signal and the sensor signal, said computer transmitting the further alarm to the user as taught by Han so as to monitor a user’s condition indicative of renal failure, liver failure, or congestive heart failure (The importance of monitoring urine output from a critically ill patient is well known. Diminished urine output is an early sign of changing patient conditions, for example, renal failure, liver failure, or congestive heart failure. Acute changes in urine output can indicate deteriorating patient conditions even before changes in patient vital signs of blood pressure, temperature, pulse, or respiration (Han, Col 1, lines 10-16)).
Regarding claim 11, Ramos in view of Han teaches the system according to Claim 8, wherein: said fluid flow sensor or mass flowmeter is a fluid output sensor generating the signal, the signal being a function of the flowrate of the fluid through said fluid output sensor (Ramos, Paragraph [0055]); but Ramos fails to explicitly disclose that said sensor is selected from the group consisting of a conductometer, a pH meter, a spectrophotometer. 
Han discloses a pH sensor for monitoring urine pH (Embodiments of the sensing Foley catheter may be able to sense any one or more of a plurality of clinically relevant parameters, such as included in the following examples: urine pH (Han. Paragraph [0015]); the loop controller is receiving patient parameter input from sensing Foley catheter 2902 (Han, Paragraph [0201]))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ramos in view of Han so as to incorporate that said sensor is selected from the group consisting of a conductometer, a pH meter, a spectrophotometer as taught by Han, as a user’s urine output is indicative of renal failure, liver failure, or congestive heart failure (The importance of monitoring urine output from a critically ill patient is well known. Diminished urine output is an early sign of changing patient conditions, for example, renal failure, liver failure, or congestive heart failure. Acute changes in urine output can indicate deteriorating patient conditions even before changes in patient vital signs of blood pressure, temperature, pulse, or respiration (Han, Col 1, lines 10-16))
Regarding claim 12, Ramos in view of Han teaches the system according to Claim 8, wherein: said fluid flow sensor or mass flowmeter is an input mass flowmeter or an output mass flowmeter (Ramos, Paragraph [0055]); but wherein Ramos in view of Han teaches that said sensor is selected from the group consisting of a transcutaneous blood oxygen sensor, an oxygen saturation sensor, carbon dioxide sensor, respiratory rate sensor, heart rate sensor, blood pressure sensor, a central venous pressure sensor, and a temperature probe (Han, Col 17, lines 29-37; see 35 U.S.C. rejection of claim 8 above).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Han as applied to claim 7 above, and further in view of Burnett (US-20170136209-A1).
Regarding claim 9, Ramos in view of Han teaches the system according to Claim 7, comprising: said computer sending the alarm to said wireless transmitter of said digital computer (see corresponding rejection of claim 7 under 35 U.S.C. 103 by Ramos in view of Han); however, Ramos fails to explicitly disclose a fluid or gas source supplying a fluid or gas to the patient; a regulator for adjusting a flow rate of the fluid or gas, said regulator being connected to said digital computer; said digital computer sending a signal to said regulator after receiving the alarm; and said regulator adjusting the flow rate of the fluid or gas after receiving the signal from said digital computer.
Burnett discloses a system for monitoring patient fluids, wherein Burnett discloses a fluid or gas source supplying a fluid or gas to the patient (An IV (intravenous delivery) can deliver fluid and/or other substances, such as drugs, to a patient (Burnett, Paragraph [0009])); a regulator for adjusting a flow rate of the fluid or gas, said regulator being connected to said digital computer (Some embodiments of the sensing Foley catheter system include a loop controller which receives one or more pieces of data relating to patient parameters, and uses this information to control one or more medical treatment device or devices. The loop controller may be integrated with either the device measuring the patient parameter, or the medical treatment device, or both (Burnett, Paragraph [0019])); said digital computer sending a signal to said regulator after receiving the alarm (Loop controller 2928 is connected to urine volume measurement device 2916, urine pump 2918, pressure transducer 2920, and respirator 2926 via connectors 2930, 2932, 2934, and 2936 respectively. The connectors may be wired or wireless (Burnett, Paragraph [0204])); and said regulator adjusting the flow rate of the fluid or gas after receiving the signal from said digital computer (IAP in combination with relative stroke volume and/or stroke volume variability (variability in the size of the cardiac pulses seen in the bladder, etc. during the respiratory cycle) may allow for superior control of IV fluid or blood product infusion using IAP as indicator of excess fluid and relative stroke volume increase and reduction in stroke volume variability as indicators that additional fluid is required. Urine output may be further added to the control loop providing an indicator that fluid status has been restored with return of urine output (Burnett, Paragraph [0200]); loop controller 2928 receives patient parameter inputs from urine volume measurement device 2916 and pressure transducer 2920 and using the information provided by these parameters, can control urine pump 2918 and respirator 2926. Some parameters which the loop controller may receive from the sensing Foley catheter include IAP, respiratory rate, heart rate, stroke volume, tissue oxygenation, tissue perfusion pressure, temperature, urine analytes, urine output rate, and other parameters, including those disclosed herein (Burnett, Paragraph [0205])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ramos in view of Han so as to incorporate a fluid or gas source supplying a fluid or gas to the patient; a regulator for adjusting a flow rate of the fluid or gas, said regulator being connected to said digital computer; said digital computer sending a signal to said regulator after receiving the alarm; and said regulator adjusting the flow rate of the fluid or gas after receiving the signal from said digital computer as taught by Burnett so as to monitor patient urine output and fluid status, which are indicative of renal function (The amount of urine produced is an indicator of fluid status and renal function. However, numerous sources of error can cause erroneous measurements of this important indicator (Burnett, Paragraph [0004])).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Han as applied to claim 8 above, Zhuo (US-20170215749-A1).
Regarding claim 13, Ramos in view of Han teaches the system according to Claim 8, wherein: said fluid flow sensor or mass flowmeter is an input mass flowmeter or an output mass flowmeter (Ramos, Paragraph [0055]) and said computer generates the alarm based on the signal from said input mass flowmeter or said output mass flowmeter (Han, Col 17, lines 10-18; see corresponding rejection of claim 7 under 35 U.S.C. 103 above); however, Ramos fails to explicitly disclose that said sensor is a central venous pressure sensor, including: an ultrasound probe to be placed over a central blood vessel, said ultrasound probe measuring a deformation and wall motion of the central blood vessel, said ultrasound probe generating a signal that measures the deformation as a function of time, an inflatable bladder over said ultrasound probe, a strap for securing the ultrasound probe against skin of the patient overlying the blood vessel; and a lead connecting said ultrasound probe to said digital computer and carrying the signal from said ultrasound probe to said digital computer; and said digital computer transmits the signal from said digital computer to said server; and said computer generates the alarm based on the signal from said input mass flowmeter or said output mass flowmeter and from the signal from said ultrasound probe.
Zhuo discloses that said sensor is a central venous pressure sensor, including: an ultrasound probe to be placed over a central blood vessel (These additional measurements include using ultrasound, ultra wideband (UWB), and tonometry to characterize vascular compliance and tone (Zhuo, Paragraph [0072])), said ultrasound probe measuring a deformation and wall motion of the central blood vessel (Zhuo, Paragraph [0072]), said ultrasound probe generating a signal that measures the deformation as a function of time (Zhuo, Paragraph [0072]; This information can be used for doctors to understand how and why the blood pressure of the user varies over time (Zhuo, Paragraph [0076])), an inflatable bladder over said ultrasound probe (A small bladder or other sensor (such as a load cell) may be located under the band to sense applied pressure (Zhuo, Paragraph [0076])), a strap for securing the ultrasound probe against skin of the patient overlying the blood vessel (The apparatus includes a pump, a band or cuff that provides slight inflation to add external pressure on the arteries (Zhuo, Paragraph [0030])); and a lead connecting said ultrasound probe to said digital computer and carrying the signal from said ultrasound probe to said digital computer (The integrated circuit 108 can also include a signal processor configured to communicate with the controller to receive signals…hard-wired transmission of the raw, partially processed and/or completely processed signals (Zhuo, Paragraph [0030])); and said digital computer transmits the signal from said digital computer to said server (the apparatus has both wireless connectivity and cloud access, through which data from the apparatus can be transferred to proper storage and analyzing platform for further processing (Zhuo, Paragraph [0161])); and said computer generates the alarm based on the signal from said input mass flowmeter or said output mass flowmeter and from the signal from said ultrasound probe (blood pressure readings will only be reported through the analysis of full oscillometric waveforms or a few partial oscillometric waveforms, and the analysis of partial oscillometric waveforms will mainly serve as passive monitoring for records or to alert potential abnormal blood pressure conditions (Zhuo, Paragraph [0135])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ramos in view of Han so as to incorporate that said sensor is a central venous pressure sensor, including: an ultrasound probe to be placed over a central blood vessel, said ultrasound probe measuring a deformation and wall motion of the central blood vessel, said ultrasound probe generating a signal that measures the deformation as a function of time, an inflatable bladder over said ultrasound probe, a strap for securing the ultrasound probe against skin of the patient overlying the blood vessel; and a lead connecting said ultrasound probe to said digital computer and carrying the signal from said ultrasound probe to said digital computer; and said digital computer transmits the signal from said digital computer to said server; and said computer generates the alarm based on the signal from said input mass flowmeter or said output mass flowmeter and from the signal from said ultrasound probe as taught by Zhuo so as to allow for remote caregiver monitoring of a patient in a hospital setting, wherein more sensors would allow for better health tracking (In some other embodiments, the user interface provides alerts or reminders for medication, physical exercise, sleep, and other interventions to help user become compliant with intervention and to increase the efficacy of monitoring blood pressure and other cardiovascular parameters. In this way, a positive feedback loop can be established to improve clinical outcome of monitoring patients with cardiovascular diseases. In some other embodiments, the user interface provides communication with family members, doctors, nurses, care takers, and people in a community from the user or from the device (Zhuo, Paragraph [0165])).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Alvarez (US-6775852-B1) and Regan (US-20180344106-A1).
Regarding claim 16, Ramos teaches the device according to Claim 3, wherein said urine collection device includes: a sheet (Container 4 may be formed with a variety of types of materials known to be suitable for urine collection bags/containers (Ramos, Paragraph [0060])), said sheet having a drain formed therein (Container 4 may also include a component for removing measured quantities of urine for various testing procedures or merely for emptying the container 4, such as a drainage tube, drain port, and/or drain valve (Ramos, Paragraph [0061])); and a cannula connecting said drain to said input of said fluid flow sensor or mass flowmeter (Ramos, Paragraph [0061]). However, Ramos fails to explicitly disclose that the urine collection device is overlaying a toilet bowl, wherein said urine collection device includes an iron disk disposed on said sheet; and a magnet to be disposed on the toilet bowl. 
Alvarez discloses a system for collecting urine, wherein Alvarez discloses a sheet for overlaying a toilet bowl, wherein the sheet is fastened to the toilet bowl (The shower cap shaped device is stretched around a toilet seat forming a funnel within the bowl of the toilet that drains into the specimen cup which is secured in its respective position at the vortex of the funnel by means of a plurality of elastomeric fasteners (Alvarez, Col 5, lines 48-52)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ramos so as to incorporate that the sheet is overlaying a toilet bowl as taught by Alvarez so as to allow for comfortable ease of use by the user by allowing the user to collect urine in the convenience of their own home (The primary object of the present invention 10 is to provide an improved and convenient urine specimen collecting device 10 for the collecting of urine specimens from men and women that can be used at home, in hospitals or doctors office. The urine collecting devices prior to the present invention 10 may not be as easy to use, as disposable or cost effective. A woman 12 giving a urine sample may be confronted with shame and embarrassment, awkwardness, and an unsanitary situation, which would be the advantage of the present invention 10 (Alvarez, Col 6, lines 54-63)).
However, the combination of Ramos in view of Alvarez fails to explicitly disclose that the attachment mechanism of the sheet to the toilet bowl is comprised of an iron disk to be disposed on said sheet and a magnet to be disposed on the toilet bowl. 
Regan discloses a system for mounting onto a toilet seat, wherein Regan discloses an iron disk embedded into a first part that is magnetically attracted a magnet embedded in a second part (When the first and second seats 10, 40 are immediately adjacent each other, an attractive magnetic attaching force F3 is generated between the magnetic elements 30, 60 of the attaching members 28, 58 to attach the first and second seats 10, 40 to each other… Each of the magnetic elements 30, 60 can include a permanent magnet which can be, by way of non-limiting example, of one or more of a ferro-magnetic-type magnet, a ferrite-type magnet, and/or a rare-earth type magnet such as a neodymium-type magnet or neodymium-iron-boron (NIB) magnet (Regan, Paragraph [0030]), wherein the magnets are in the shape of disks as seen in Figures 5 and 6 of Regan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ramos in view of Alvarez so as to incorporate that the attachment mechanism of the sheet to the toilet bowl is comprised of an iron disk to be disposed on said sheet and a magnet to be disposed on the toilet bowl as taught by Regan as this amounts to mere simple substitution of one connection or mounting system for another with the similar expected result of connecting or mounting (MPEP 2143(I)(B)).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Battle (US-20070245486-A1).
Regarding claim 17, Ramos teaches the device according to Claim 3, wherein said urine collection device includes: a sheet (Ramos, Paragraph [0061]), said sheet having a drain formed therein (Ramos, Paragraph [0061]); and a cannula connecting said drain to said input of said fluid flow sensor or mass flowmeter (Ramos, Paragraph [0061]). However, Ramos fails to explicitly disclose that the urine collection device includes a toilet seat with a slot formed therein, a tray being seated in said slot, and said tray having a sheet for covering a toilet bowl.
Battle discloses a system for collecting urine, wherein battle discloses a toilet seat with a slot formed therein (Alternatively, for added support, the embodiment of the present invention shown in FIG. 5 comprises rigid or semi-rigid supports 175 which extend under flange portions of the semi-rigid containers. The supports 175 can be provided with channels 177, as shown in FIG. 6 for slidingly receiving the flanges 168 of a receptacle 165 (Battle, Paragraph [0019], Figure 6)), a tray being seated in said slot (Battle, Paragraph [0019], Figures 5, 6), and said tray having a sheet for covering a toilet bowl (the sheet portions are substantially similar to the embodiment illustrated in FIGS. 1-3, but the collection portion 150 is provided with semi-rigid receptacles 160, 165, each accompanied by a lid 161, 166, respectively (Battle, Paragraph [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ramos so as to incorporate that the urine collection device includes a toilet seat with a slot formed therein, a tray being seated in said slot, and said tray having a sheet for covering a toilet bowl as taught by Battle as this amounts to mere simple substitution of one urine collection device for another with the similar expected result of collecting urine for processing (MPEP 2143(I)(B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791